Title: From George Washington to John Hancock, 27 July 1775
From: Washington, George
To: Hancock, John



Sir
Camp at Cambridge July 27. 1775.

Nothing material has occurr’d in either Camp since I had the Honour of addressing you on the 21st Instt by Express. But on Tuesday 3 Men of War & 9 Transports sailed out of Boston Harbour & stood a Course about E.S.E.
One Groves who came out of Boston the same Evening informed the Officer at one of the Out Posts, that the Transports had on Board 600 Men & were bound to Block Island, Fishers Island & Long Island to plunder them & bring off what Cattle they may find. The Fellow returned again into Boston under such suspicious Circumstances that it has led me to doubt the Truth of his Intelligence.
A Deserter who came in afterwards informs me that it was given out in their Camp, that they were either gone for Indians or fresh Provisions, and that each Transport had but 20 Men on board. Upon this Intelligence I immediately wrote to Govr Cook of Rhode Island, & to General Wooster that they might

[take] proper Precautions for removing the Cattle of those Islands & the Coasts, and to prevent any Surprize. As we are confirmed by every Account in the Scarcity of fresh Provisions in the Enemy’s Camp, and particularly by this Deserter who says, they have had none since the Battle of Lexington, it is very probable this Voyage may be only intended for a Supply. But as it may possibly be otherwise I thought it best to transmit the Intelligence to the Honr. Congress that they may forward it to the Southward or take such other Step as they may judge proper.
Since writing the above 3 more Deserters have come out which makes four in 24 Hours. Their Accounts correspond with those of the first who came out, & which I have related above. I have the Honour to be Sir Your most Obed. & very Hbble Servt

Go: Washington

